DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges applicant’s claim to foreign priority benefits to 102019110861.6, filed 04/26/2019.
​
Information Disclosure Statement
The Examiner acknowledges that no IDS has been submitted.
     
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nayyar et al. (US 2016/0018511 A1).
Regarding Claim 1, Nayyar et al. (‘511) anticipates “a radar device (paragraph 10: methods and apparatus for distributed radar signal processing in cascaded radar system), comprising: 
a first radar-integrated circuit (IC) configured to process first receive signals from first antennas of an antenna array (paragraph 10: a first radar system-on-a-chip (SOC) including a first plurality of receive channels and a first signal processor component coupled to the first plurality of receive channels to perform a first initial portion of signal processing for object detection on digital beat signals generated by the first plurality of receive channels; paragraph 26: radar signal processing for one radar frame across multiple receive antennas [of SOC 402 in Figure 4, receive channels 502 as shown in Figure 5]), wherein the first radar-IC is configured to determine a first range- Doppler map based on the first receive signals (paragraph 36:  each radar SOC 402, 404 performs the range FFT and the Doppler FFT for each radar frame; paragraph 54:  once all of the chirps in the chirp sequence have been processed, memory 548 on each radar SOC 402, 404 is storing four arrays of M×N range values, where M is the number of chirps in the chirp sequence and N is the number of time samples for receiving a chirp… Doppler FFTs are performed 610 on the range FFT results in each of the radar SOCs 402, 404…a Doppler FFT is performed over the range results of corresponding times samples of the reflected chirps received in the four receive channels, i.e., on each of the N columns of the four M×N range-time arrays...the output of each Doppler FFT is an M×N range-Doppler slice…however, there is no need to store a full M×N range-Doppler slice in memory…each signal processor module 544 of each of the radar SOCs 402, 404 generates four Doppler slices corresponding to the four receive channels for each range at a time), and
determine a first subregion of the first range-Doppler map based on predetermined criteria (paragraph 71: the result of the partial object detection 912 in each of the radar SOCs may be a set of detected objects…each SOC sends 914 the result of the partial object detection to the processing unit 406…the data sent for each detected object may include the range and Doppler index identifying the bin in a per range Doppler slice1 at which the power crossed the threshold, the FFT outputs for all the receiver channels at the identified bin, and the estimated noise variance used in determining the threshold); 
a second radar-IC configured to process second receive signals from second antennas of the antenna array (paragraph 10: a second radar SOC including a second plurality of receive channels and a second signal processor component coupled to the second plurality of receive channels to perform a second initial portion of signal processing for object detection on digital beat signals generated by the second plurality of receive channels; paragraph 26: radar signal processing for one radar frame across multiple receive antennas [of SOC 404 in Figure 4, receive channels 502 as shown in Figure 5]), wherein the second radar-IC is configured to determine a second range-Doppler map based on the second receive signals (paragraph 36:  each radar SOC 402, 404 performs the range FFT and the Doppler FFT for each radar frame; paragraph 54:  once all of the chirps in the chirp sequence have been processed, memory 548 on each radar SOC 402, 404 is storing four arrays of M×N range values, where M is the number of chirps in the chirp sequence and N is the number of time samples for receiving a chirp… Doppler FFTs are performed 610 on the range FFT results in each of the radar SOCs 402, 404. As previously mentioned, a Doppler FFT is performed over the range results of corresponding times samples of the reflected chirps received in the four receive channels, i.e., on each of the N columns of the four M×N range-time arrays…the output of each Doppler FFT is an M×N range-Doppler slice … however, there is no need to store a full M×N range-Doppler slice in memory … each signal processor module 544 of each of the radar SOCs 402, 404 generates four Doppler slices corresponding to the four receive channels for each range at a time; paragraph 56: Figure 7 is an example illustrating the distributed radar signal processing of this method. Figure 7 shows an example range-Doppler-channel cube for one radar SOC assuming four receive channels (antenna) and a full per range-Doppler slice for all channels across four radar SOCs with four receive channels each…the range and Doppler FFTs of the range-Doppler -channel cube are performed in each radar SOC to generate range-Doppler slices for each receive channel), and determine a second subregion of the second range- Doppler map based on the predetermined criteria (paragraph 71: the result of the partial object detection 912 in each of the radar SOCs may be a set of detected objects…each SOC sends 914 the result of the partial object detection to the processing unit 406…the data sent for each detected object may include the range and Doppler index identifying the bin in a per range Doppler slice2 at which the power crossed the threshold, the FFT outputs for all the receiver channels at the identified bin, and the estimated noise variance used in determining the threshold); and 
a data interface configured to forward information indicative of at least one of the first subregion or the second subregion to a common processor for further processing (paragraph 10: a processing unit coupled to the first radar SOC and the second radar SOC to receive first results of the first initial portion of signal processing and second results of the second initial portion of signal, the processing unit operable to perform a remaining portion of the signal processing for object detection using the first results and the second results; paragraph 36: the processing unit 406 is coupled to the master radar SOC 402 and the slave radar SOC 404 via a serial interface to receive data from the radar SOCs… each radar SOC 402, 404 includes functionality to perform part of the signal processing of radar signals received in the SOC, and to provide the results of this signal processing to the processing unit 406 via the serial interface; paragraph 55: the Doppler slices generated for a given range by each of the radar SOCs 402, 404 are sent 612 to the processing unit 406 for the remainder of the signal processing before generating the four Doppler slices for the next range…angle FFTs are performed 614 by the processing unit 406 on corresponding Doppler slices for a given range received from the radar SOCs 402, 404 to complete the signal processing needed for object detection for the particular range).” 
Regarding Claim 2, which is dependent on independent claim 1, Nayyar et al. (‘511) anticipates the radar device of claim 1. Nayyar et al. (‘511) further anticipates “the first radar-IC is configured to determine the first range-Doppler map by combining range-Doppler maps of each of the first antennas of the antenna array (paragraph 36:  each radar SOC 402, 404 performs the range FFT and the Doppler FFT for each radar frame; paragraph 54: once all of the chirps in the chirp sequence have been processed, memory 548 on each radar SOC 402, 404 is storing four arrays of M×N range values, where M is the number of chirps in the chirp sequence and N is the number of time samples for receiving a chirp. Doppler FFTs are performed 610 on the range FFT results in each of the radar SOCs 402, 404. As previously mentioned, a Doppler FFT is performed over the range results of corresponding times samples of the reflected chirps received in the four receive channels (antenna), i.e., on each of the N columns of the four M×N range-time arrays…the output of each Doppler FFT is an M×N range-Doppler slice…however, there is no need to store a full M×N range-Doppler slice in memory…each signal processor module 544 of each of the radar SOCs 402, 404 generates four Doppler slices corresponding to the four receive channels for each range at a time; paragraph 56: Figure 7 is an example illustrating the distributed radar signal processing of this method… Figure 7 shows an example range-Doppler-channel cube for one radar SOC assuming four receive channels (antenna) and a full per range-Doppler slice for all channels across four radar SOCs with four receive channels each…the range and Doppler FFTs of the range-Doppler -channel cube are performed in each radar SOC to generate range-Doppler slices for each receive channel), and
the second radar-IC is configured to determine the second range-Doppler map by combining range-Doppler maps of each of the second antennas of the antenna array (paragraph 36:  each radar SOC 402, 404 performs the range FFT and the Doppler FFT for each radar frame; paragraph 54: once all of the chirps in the chirp sequence have been processed, memory 548 on each radar SOC 402, 404 is storing four arrays of M×N range values, where M is the number of chirps in the chirp sequence and N is the number of time samples for receiving a chirp… Doppler FFTs are performed 610 on the range FFT results in each of the radar SOCs 402, 404…as previously mentioned, a Doppler FFT is performed over the range results of corresponding times samples of the reflected chirps received in the four receive channels (antenna), i.e., on each of the N columns of the four M×N range-time arrays…the output of each Doppler FFT is an M×N range-Doppler slice…however, there is no need to store a full M×N range-Doppler slice slice in memory…each signal processor module 544 of each of the radar SOCs 402, 404 generates four Doppler slices corresponding to the four receive channels for each range at a time; paragraph 56: Figure 7 is an example illustrating the distributed radar signal processing of this method…Figure 7  shows an example range-Doppler-channel cube for one radar SOC assuming four receive channels (antenna) and a full per range-Doppler slice for all channels across four radar SOCs with four receive channels each … the range and Doppler FFTs of the range-Doppler -channel cube are performed in each radar SOC to generate range-Doppler slices for each receive channel)”.  
Regarding Claim 3, which is dependent on independent claim 1, Nayyar et al. (‘511) anticipates the radar device of claim 1. Nayyar et al. (‘511) further anticipates “the first and second range-Doppler maps comprise respective FFT bins (paragraph 36:  each radar SOC 402, 404 performs the range FFT and the Doppler FFT for each radar frame; paragraph 54:  once all of the chirps in the chirp sequence have been processed, memory 548 on each radar SOC 402, 404 is storing four arrays of M×N range values, where M is the number of chirps in the chirp sequence and N is the number of time samples for receiving a chirp…Doppler FFTs are performed 610 on the range FFT results in each of the radar SOCs 402, 404…as previously mentioned, a Doppler FFT is performed over the range results of corresponding times samples of the reflected chirps received in the four receive channels, i.e., on each of the N columns of the four M×N range-time arrays…the output of each Doppler FFT is an M×N range-Doppler slice…however, there is no need to store a full M×N range-Doppler slice slice in memory…each signal processor module 544 of each of the radar SOCs 402, 404 generates four Doppler slices corresponding to the four receive channels for each range at a time; paragraph 56: FIG. 7 is an example illustrating the distributed radar signal processing of this method. FIG. 7 shows an example range-Doppler-channel cube for one radar SOC assuming four receive channels (antenna) and a full per range-Doppler slice for all channels across four radar SOCs with four receive channels each. The range and Doppler FFTs of the range-Doppler -channel cube are performed in each radar SOC to generate range-Doppler slices for each receive channel), 
the predetermined criteria comprise an FFT bin amplitude level above an adaptive threshold, and the first and second first subregions comprise FFT bins of the respective range-Doppler map matching the criteria (paragraph 71: the result of the partial object detection 912 in each of the radar SOCs may be a set of detected objects…each SOC sends 914 the result of the partial object detection to the processing unit 406…the data sent for each detected object may include the range and Doppler index identifying the bin in a per range Doppler slice at which the power crossed the threshold, the FFT outputs for all the receiver channels at the identified bin, and the estimated noise variance used in determining the threshold [adaptive threshold])”.  
Regarding Claim 15, which is dependent on independent claim 1, Nayyar et al. (‘511) anticipates the radar device of claim 1. Nayyar et al. (‘511) further anticipates “the first radar-IC is configured to synchronize signal processing of the second radar-IC with signal processing of the first radar-IC using a common synchronization signal (Figure 4: control and sync signal; paragraph 56: the master radar SOC 402 is coupled to the slave radar SOC 404 to synchronize the operation of the slave radar SOC 404 with that of the master radar SOC 402).”
Regarding independent Claim 16, which is a corresponding method claim of independent device claim 1, Nayyar et al. (‘511) anticipates all the claimed invention as shown above as claim 1. 
Regarding Claim 17, which is dependent on independent claim 16, which is a corresponding method claim of device claim 2, Nayyar et al. (‘511) anticipates all the claimed invention as shown above as claim 2. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nayyar et al. (US 2016/0018511 A1), and further in view of Searcy et al. (US 2016/033631 A1).
Regarding Claim 4, which is dependent on independent claim 1, Nayyar et al. (‘511) discloses the radar device of claim 1. Nayyar et al. (‘511) does not explicitly disclose “the information indicative of the first and/or the second subregion comprises binary information indicating FFT bins of the first and/or second subregion matching the criteria.”
Searcy et al. (‘631) relates to radar signal processing. Searcy et al. (‘631) teaches “the information indicative of the first and/or the second subregion comprises binary information indicating FFT bins of the first and/or second subregion matching the criteria (paragraph 37: FFT signal may include transforming the digitized samples that correspond to the time-domain signal 60 stored in the first array 100 into a plurality of range datasets 206 which may be stored in the memory 54 and organized in a manner similar to that suggested by the second array 200…each of the range datasets 206 corresponds to one of the plurality of chirps 34 as each range dataset is represented by a series of values assigned to a plurality of range bins where the values correspond to the strength or magnitude of the reflected signal for a particular distance from the antenna 223…the values stored in the cells 202 of the second array 200 are preferable stored as a 2's-complement binary value, so each of the values includes at least one sign bit, and as it the convention for a 2's-complement binary value, may include one or more redundant sign bits if the magnitude of the value stored requires less than the maximum number of bits available in each of the cells 202).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar device of Nayyar et al. (‘511) with the teaching of Searcy et al. (‘631) for more efficient radar data processing (Searcy et al. (‘631) – paragraph 3). In addition, both of the prior art references, (Nayyar et al. (‘511) and Searcy et al. (‘631)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, detecting reflected signals characterized as a reflection of an emitted signal reflected by an object present in  field-of-view  of the radar antennas, transforming the time domain signal into plurality of range datasets representing plurality of range bins, performing Doppler FFT across the range bins to create range Doppler map 4.  
Regarding Claim 14, which is dependent on independent claim 1, Nayyar et al. (‘511) discloses the radar device of claim 1. Nayyar et al. (‘511) further discloses “an external processor is configured as the common processor (Figure 4: processing unit 406), 
the first radar-IC is configured to forward first information indicating the first subregion to the external processor via the data interface, the second radar-IC is configured to forward second information indicating the second subregion to the external processor via the data interface, and he external processor is configured to combine the first binary information and second binary information to obtain binary information indicating combined subregions (paragraph 10: a processing unit coupled to the first radar SOC and the second radar SOC to receive first results of the first initial portion of signal processing and second results of the second initial portion of signal, the processing unit operable to perform a remaining portion of the signal processing for object detection using the first results and the second results; paragraph 36: the processing unit 406 is coupled to the master radar SOC 402 and the slave radar SOC 404 via a serial interface to receive data from the radar SOCs … each radar SOC 402, 404 includes functionality to perform part of the signal processing of radar signals received in the SOC, and to provide the results of this signal processing to the processing unit 406 via the serial interface; paragraph 55: the Doppler slices generated for a given range by each of the radar SOCs 402, 404 are sent 612 to the processing unit 406 for the remainder of the signal processing before generating the four Doppler slices for the next range…angle FFTs are performed 614 by the processing unit 406 on corresponding Doppler slices for a given range received from the radar SOCs 402, 404 to complete the signal processing needed for object detection for the particular range).”
Nayyar et al. (‘511) does not explicitly disclose that the first information and the second information are “binary information.”
Searcy et al. (‘631) relates to radar signal processing. Searcy et al. (‘631) teaches that the first information and the second information are “binary information  (paragraph 37: FFT signal may include transforming the digitized samples that correspond to the time-domain signal 60 stored in the first array 100 into a plurality of range datasets 206 which may be stored in the memory 54 and organized in a manner similar to that suggested by the second array 200…each of the range datasets 206 corresponds to one of the plurality of chirps 34 as each range dataset is represented by a series of values assigned to a plurality of range bins where the values correspond to the strength or magnitude of the reflected signal for a particular distance from the antenna 22…the values stored in the cells 202 of the second array 200 are preferable stored as a 2's-complement binary value, so each of the values includes at least one sign bit, and as it the convention for a 2's-complement binary value, may include one or more redundant sign bits if the magnitude of the value stored requires less than the maximum number of bits available in each of the cells 202).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar device of Nayyar et al. (‘511) with the teaching of Searcy et al. (‘631) for more efficient radar data processing (Searcy et al. (‘631) – paragraph 3). In addition, both of the prior art references, (Nayyar et al. (‘511) and Searcy et al. (‘631)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, detecting reflected signals characterized as a reflection of an emitted signal reflected by an object present in  field-of-view  of the radar antennas, transforming the time domain signal into plurality of range datasets representing plurality of range bins, performing Doppler FFT across the range bins to create range Doppler map 5.  


Claim 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nayyar et al. (US 2016/0018511 A1), and further in view of Rao et al. (US 2018/0172813 A1).
Regarding Claim 5, which is dependent on independent claim 1, Nayyar et al. (‘511) discloses the radar device of claim 1. Nayyar et al. (‘511) does not explicitly disclose “the information indicative of the first subregion comprises phase information across the first antennas, the information indicative of the second subregion comprises phase information across the second antennas, the phase information across the first antennas being associated with FFT bins of the first subregion matching the predetermined criteria, and the phase information across the second antennas being associated with FFT bins of the second subregion matching the predetermined criteria.”
Rao et al. (‘813) relates to radar systems (paragraph 2). Rao et al. (‘813) teaches “the information indicative of the first subregion comprises phase information across the first antennas, the information indicative of the second subregion comprises phase information across the second antennas (paragraph 69: Range FFTs are performed 1106 on the digital IF signals to generate a range array for each digital IF signal …Doppler FFTs are then performed 1108 on each of the range arrays to generate eight range-Doppler arrays…for each corresponding pair of receive channels, the difference between the phase of the object peak in the range-Doppler array resulting from the receive channel of the master radar transceiver IC 202 and the phase of the object peak in the range-Doppler array resulting from the corresponding receive channel of the slave radar transceiver IC 204 is computed 1110, e.g., one phase value is subtracted from the other… search in each of the range-Doppler arrays may need to be performed to locate the object peak…because the stationary object is known, the approximate location of a peak or peaks corresponding to the object may be known…the search can performed in the approximate area of each of the range-Doppler arrays to locate the peak), 
the phase information across the first antennas being associated with FFT bins of the first subregion matching the predetermined criteria, and the phase information across the second antennas being associated with FFT bins of the second subregion matching the predetermined criteria (paragraph 77: a determination 1216 is then made as to whether or not a stationary object is present in the scene based on the two sets of object peak phase differences…that is, for an object peak appearing in both of the range-Doppler arrays, the difference between each phase difference of the four phase differences determined for the peak using time delay ΔT1 and the respective phase difference of the four phase differences determined for the peak using time delay ΔT2 is compared to a threshold determined by the signal-to-noise ratio…if each of the four differences is less than the threshold, then the peak corresponds to a stationary object) .”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar device of Nayyar et al. (‘511) with the teaching of Rao et al. (‘813) for more reliable target detection (Rao et al. (‘813) – paragraph 5). In addition, both of the prior art references, (Nayyar et al. (‘511) and Rao et al. (‘813)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, detecting reflected signals characterized as a reflection of an emitted signal reflected by an object present in field-of-view  of the radar 6.  
Regarding Claim 6, which is dependent claim 5, Nayyar et al. (‘511)/Rao et al. (‘813)) discloses the radar device of claim 5. Nayyar et al. (‘511) does not explicitly disclose “the common processor is configured to determine spatial directions of target objects based on a combination of the first subregion and the second subregion and based on the phase information associated therewith.”
Rao et al. (‘813) relates to radar systems (paragraph 2). Rao et al. (‘813) teaches “the common processor is configured to determine spatial directions of target objects based on a combination of the first subregion and the second subregion and based on the phase information associated therewith (paragraph 21: coherent integration may then be performed across the range-Doppler arrays to determine angle information of the potential objects …then multiple receivers each connected to a receive antenna are used, the reflected signals will each have a different delay depending on the angle of an object reflecting the signal…for coherent integration, a third FFT, i.e., an angle FFT, is performed across the range-Doppler arrays for each antenna…potential objects are detected by considering peaks in the range-Doppler-angle cubes…the information regarding the potential objects may then used for application specific processing such as object tracking, rate of movement of objects, direction of movement, etc.; paragraph 28: the processing unit 206 includes functionality to process the data received from the radar transceiver ICs 202, 204 to complete any remaining signal processing to determine, for example, distance, velocity, and angle of any detected objects…the processing unit 206 may also include functionality to perform post processing of the information about the detected objects, such as tracking objects, determining rate and direction of movement, etc.).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar device of Nayyar et al. (‘511) with the teaching of Rao et al. (‘813) for more reliable target detection (Rao et al. (‘813) – paragraph 5). In addition, both of the prior art references, (Nayyar et al. (‘511) and Rao et al. (‘813)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, detecting reflected signals characterized as a reflection of an emitted signal reflected by an object present in field-of-view  of the radar antennas, transforming the time domain signal into plurality of range datasets representing plurality of range bins, performing Doppler FFT across the range bins to create range Doppler map 7.  
Regarding Claim 7, which is dependent claim 6, Nayyar et al. (‘511)/Rao et al. (‘813)) discloses the radar device of claim 6. Nayyar et al. (‘511) further discloses “the common processor is configured to forward the combination of the first subregion and the second subregion and associated spatial directions to a central control unit (paragraph 38: he processing unit 406 provides control information as needed to one or more electronic control units in the vehicle via the network interface 408 …electronic control unit (ECU) is a generic term for any embedded system in a vehicle that controls one or more the electrical system or subsystems in the vehicle…types of he processing unit 406 provides control information as needed to one or more electronic control units in the vehicle via the network interface 408…electronic control unit (ECU) is a generic term for any embedded system in a vehicle that controls one or more the electrical system or subsystems in the vehicle…types of ECU include, for example, electronic/engine control module (ECM), powertrain control module (PCM), transmission control module (TCM), brake control module (BCM or EBCM), central control module (CCM), central timing module (CTM), general electronic module (GEM), body control module (BCM), and suspension control module (SCM)include, for example, electronic/engine control module (ECM), powertrain control module (PCM), transmission control module (TCM), brake control module (BCM or EBCM), central control module (CCM), central timing module (CTM), general electronic module (GEM), body control module (BCM), and suspension control module (SCM))”.  

Claims 8-9, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nayyar et al. (US 2016/0018511 A1), and further in view of Jansen (US 2015/0153445 A1).
Regarding Claim 8, which is dependent on independent claim 1, Nayyar et al. (‘511) discloses the radar device of claim 1. Nayyar et al. (‘511) does not explicitly disclose “the first radar-IC is configured to forward first binary information indicating the first subregion to the second radar-IC via the data interface, and the second radar-IC is 
Jansen (‘445) relates to relates to multichip radar systems and to methods of operating the same (paragraph 1). Jansen (‘445) teaches “the first radar-IC is configured to forward first binary information indicating the first subregion to the second radar-IC via the data interface, and the second radar-IC is configured to combine the first binary information and second binary information indicating the second subregion to obtain binary information indicating combined subregions (paragraph 21: operating a multichip radar system comprising a plurality of configurable ICs, the method comprising: allocating one of the configurable ICs as a master IC and the remainder of the configurable ICs as slave ICs; allocating a measurement range to each of the configurable ICs…each configurable IC dividing the respective digital data between a plurality of measurement ranges; each configurable IC receiving digital data corresponding to the IC's allocated measurement range from each of the other ICs; each configurable IC sending digital data corresponding to each other allocated measurement range to the respective other IC; each configurable IC processing the digital data in its allocated measurement range8; and each slave IC sending the respective result from the digital data processing to the master IC; paragraph 60: Figure 6: the reduced data set 655 is sent by the radar slave ICs 400' to the master IC 400 in which further signal processing such as object tracking may be performed, shown at 665 and 655… each radar IC may send a list of parameters (also known as an object list) to the master radar IC. This list may include: distance to object, relative radial velocity, angle of arrival (azimuth and/or elevation) and a measure of the reliability of the detection (such as signal to noise ratio or likelihood)).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar device of Nayyar et al. (‘511) with the teaching of Jansen (‘445) for more efficient radar processing by sharing the processing power of two highly integrated radar ICs (Jansen (‘445) – paragraph 37). In addition, both of the prior art references, (Nayyar et al. (‘511) and Jansen (‘445)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, having multichip radar system, detecting reflected signals characterized as a reflection of an emitted signal reflected by an object with the radar antennas, performing FFT processing on the received signals, performing distributed radar signal processing across ICs 9.  
Regarding Claim 9, which is dependent on claim 8, Nayyar et al. (‘511) discloses the radar device of claim 8. Nayyar et al. (‘511) does not explicitly disclose “the second radar-IC is configured as the common processor.”
Jansen (‘445) relates to relates to multichip radar systems and to methods of operating the same (paragraph 1). Jansen (‘445) teaches “the second radar-IC is configured as the common processor (paragraph 21: operating a multichip radar system comprising a plurality of configurable ICs, the method comprising: allocating one of the configurable ICs as a master IC and the remainder of the configurable ICs as slave ICs; allocating a measurement range to each of the configurable ICs…each configurable IC dividing the respective digital data between a plurality of measurement ranges; each configurable IC receiving digital data corresponding to the IC's allocated measurement range from each of the other ICs; each configurable IC sending digital data corresponding to each other allocated measurement range to the respective other IC; each configurable IC processing the digital data in its allocated measurement range; and each slave IC sending the respective result from the digital data processing to the master IC; paragraph 60: Figure 6: the reduced data set 655 is sent by the radar slave ICs 400' to the master IC 400 in which further signal processing such as object tracking may be performed, shown at 665 and 655. Each radar IC may send a list of parameters (also known as an object list) to the master radar IC.,,this list may include: distance to object, relative radial velocity, angle of arrival (azimuth and/or elevation) and a measure of the reliability of the detection (such as signal to noise ratio or likelihood)).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar device of Nayyar et al. (‘511) with the teaching of Jansen (‘445) for more efficient radar processing by sharing the processing power of two highly integrated radar ICs (Jansen (‘445) – paragraph 37). In addition, both of the prior art references, (Nayyar et al. (‘511) and Jansen (‘445)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, having multichip radar system, detecting reflected signals characterized as a reflection of an emitted signal reflected by an object with the radar 10.  
Regarding Claim 20, which is dependent on independent claim 16, Nayyar et al. (‘511) discloses the method of claim 16. Nayyar et al. (‘511) does not explicitly disclose “either the first radar-IC or the second radar-IC comprises the common processor.”
Jansen (‘445) relates to relates to multichip radar systems and to methods of operating the same (paragraph 1). Jansen (‘445) teaches “either the first radar-IC or the second radar-IC comprises the common processor (paragraph 21: operating a multichip radar system comprising a plurality of configurable ICs, the method comprising: allocating one of the configurable ICs as a master IC and the remainder of the configurable ICs as slave ICs; allocating a measurement range to each of the configurable ICs…each configurable IC dividing the respective digital data between a plurality of measurement ranges; each configurable IC receiving digital data corresponding to the IC's allocated measurement range from each of the other ICs; each configurable IC sending digital data corresponding to each other allocated measurement range to the respective other IC; each configurable IC processing the digital data in its allocated measurement range; and each slave IC sending the respective result from the digital data processing to the master IC; paragraph 60: Figure 6: the reduced data set 655 is sent by the radar slave ICs 400' to the master IC 400 in which further signal processing such as object tracking may be performed, shown at 665 and 655. Each radar IC may send a list of parameters (also known as an object list) to the master radar IC. This list may include: distance to object, relative radial velocity, angle of arrival (azimuth and/or elevation) and a measure of the reliability of the detection (such as signal to noise ratio or likelihood)).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Nayyar et al. (‘511) with the teaching of Jansen (‘445) for more efficient radar processing by sharing the processing power of two highly integrated radar ICs (Jansen (‘445) – paragraph 37). In addition, both of the prior art references, (Nayyar et al. (‘511) and Jansen (‘445)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, having multichip radar system, detecting reflected signals characterized as a reflection of an emitted signal reflected by an object with the radar antennas, performing FFT processing on the received signals, performing distributed radar signal processing across ICs 11.  

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nayyar et al. (US 2016/0018511 A1), in view of Jansen (US 2015/0153445 A1), and further in view of Rao et al. (US 2018/0172813 A1).
Regarding Claim 10, which is dependent on claim 8, Nayyar et al. (‘511)/Jansen (‘445) discloses the radar device of claim 8. Nayyar et al. (‘511)/Jansen (‘445) does not explicitly disclose “the first radar-IC is configured to further forward phase information across the first antennas and associated with the first subregion or the combined subregions to the second radar- IC via the data interface, and the second radar-IC is 
Jansen (‘445) relates to relates to multichip radar systems and to methods of operating the same (paragraph 1). Jansen (‘445) teaches “the first radar-IC is configured to further forward information across the first antennas and associated with the first subregion or the combined subregions to the second radar- IC via the data interface, and the second radar-IC is configured to determine spatial directions of target objects based on the combined subregions and based on associated phase information across the first antennas and the second antennas (paragraph 21: operating a multichip radar system comprising a plurality of configurable ICs, the method comprising: allocating one of the configurable ICs as a master IC and the remainder of the configurable ICs as slave ICs; allocating a measurement range to each of the configurable ICs…each configurable IC dividing the respective digital data between a plurality of measurement ranges; each configurable IC receiving digital data corresponding to the IC's allocated measurement range from each of the other ICs; each configurable IC sending digital data corresponding to each other allocated measurement range to the respective other IC; each configurable IC processing the digital data in its allocated measurement range; and each slave IC sending the respective result from the digital data processing to the master IC12; paragraph 60: Figure 6: the reduced data set 655 is sent by the radar slave ICs 400' to the master IC 400 in which further signal processing such as object tracking may be performed, shown at 665 and 655…each radar IC may send a list of parameters (also known as an object list) to the master radar IC…this list may include: distance to object, relative radial velocity, angle of arrival (azimuth and/or elevation) and a measure of the reliability of the detection (such as signal to noise ratio or likelihood)).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar device of Nayyar et al. (‘511) with the teaching of Jansen (‘445) for more efficient radar processing by sharing the processing power of two highly integrated radar ICs (Jansen (‘445) – paragraph 37). In addition, both of the prior art references, (Nayyar et al. (‘511) and Jansen (‘445)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, having multichip radar system, detecting reflected signals characterized as a reflection of an emitted signal reflected by an object with the radar antennas, performing FFT processing on the received signals, performing distributed radar signal processing across ICs 13. 
Rao et al. (‘813) relates to radar systems (paragraph 2). Rao et al. (‘813) teaches that the information is “phase information across the first antennas and associated with the first subregion or the combined subregions “(paragraph 69: Range FFTs are performed 1106 on the digital IF signals to generate a range array for each digital IF signal…Doppler FFTs are then performed 1108 on each of the range arrays to generate eight range-Doppler arrays…for each corresponding pair of receive channels, the difference between the phase of the object peak in the range-Doppler array resulting from the receive channel of the master radar transceiver IC 202 and the phase of the object peak in the range-Doppler array resulting from the corresponding receive channel of the slave radar transceiver IC 204 is computed 1110, e.g., one phase value is subtracted from the other…a search in each of the range-Doppler arrays may need to be performed to locate the object peak…because the stationary object is known, the approximate location of a peak or peaks corresponding to the object may be known…the search can performed in the approximate area of each of the range-Doppler arrays to locate the peak; paragraph 77: a determination 1216 is then made as to whether or not a stationary object is present in the scene based on the two sets of object peak phase differences…that is, for an object peak appearing in both of the range-Doppler arrays, the difference between each phase difference of the four phase differences determined for the peak using time delay ΔT1 and the respective phase difference of the four phase differences determined for the peak using time delay ΔT2 is compared to a threshold determined by the signal-to-noise ratio…if each of the four differences is less than the threshold, then the peak corresponds to a stationary object; paragraph 21: coherent integration may then be performed across the range-Doppler arrays to determine angle information of the potential objects…when multiple receivers each connected to a receive antenna are used, the reflected signals will each have a different delay depending on the angle of an object reflecting the signal…for coherent integration, a third FFT, i.e., an angle FFT, is performed across the range-Doppler arrays for each antenna…potential objects are detected by considering peaks in the range-Doppler-angle cubes…the information regarding the potential objects may then be used for application specific processing such as object tracking, rate of movement of objects, direction of movement, etc.).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar device of Nayyar et al. (‘511)/Jansen (‘445) with the teaching of Rao et al. (‘813) for more reliable target detection (Rao et al. (‘813) – paragraph 5). In addition, all of the prior art references, (Nayyar et al. (‘511), Jansen (‘445) and Rao et al. (‘813)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, having multichip radar system, detecting reflected signals characterized as a reflection of an emitted signal reflected by an object with the radar antennas, performing FFT processing on the received signals, performing distributed radar signal processing across ICs 14.  
Regarding Claim 11, which is dependent on claim 10, Nayyar et al. (‘511)/Jansen (‘445)/Rao et al. (‘813) discloses the radar device of claim 10. Nayyar et al. (‘511)/Jansen (‘445) does not explicitly disclose “the second radar-IC is configured to forward the combined subregions and associated phase information across the first antennas and the second antennas to an external processor.”
Rao et al. (‘813) relates to radar systems (paragraph 2). Rao et al. (‘813) teaches “the second radar-IC is configured to forward the combined subregions and associated phase information across the first antennas and the second antennas to an external  (paragraph 21: Coherent integration may then be performed across the range-Doppler arrays to determine angle information of the potential objects… when multiple receivers each connected to a receive antenna are used, the reflected signals will each have a different delay depending on the angle of an object reflecting the signal. For coherent integration, a third FFT, i.e., an angle FFT, is performed across the range-Doppler arrays for each antenna. Potential objects are detected by considering peaks in the range-Doppler-angle cubes. The information regarding the potential objects may then be used for application specific processing such as object tracking, rate of movement of objects, direction of movement, etc.; paragraph 28: the processing unit 206 includes functionality to process the data received from the radar transceiver ICs 202, 204 to complete any remaining signal processing to determine, for example, distance, velocity, and angle of any detected objects…the processing unit 206 may also include functionality to perform post processing of the information about the detected objects, such as tracking objects, determining rate and direction of movement, etc.).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar device of Nayyar et al. (‘511)/Jansen (‘445) with the teaching of Rao et al. (‘813) for more reliable target detection (Rao et al. (‘813) – paragraph 5). In addition, both of the prior art references, (Nayyar et al. (‘511), Jansen (‘445) and Rao et al. (‘813)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, detecting reflected signals characterized as a reflection of an emitted signal reflected by  of the radar antennas, transforming the time domain signal into plurality of range datasets representing plurality of range bins, performing Doppler FFT across the range bins to create range Doppler map 15.  
Regarding Claim 12, which is dependent on claim 8, Nayyar et al. (‘511)/Jansen (‘445)/Rao et al. (‘813 discloses the radar device of claim 8. Nayyar et al. (‘511)/Jansen (‘445) does not explicitly disclose “the first radar-IC is configured to determine first spatial directions of first target objects based on a first subset of the combined subregions and based on associated first phase information across the first antennas and the second antennas, and the second radar-IC is configured to determine second spatial directions of second target objects based on a second subset of combined subregions and based on associated second phase information across the first antennas and the second antennas.”
Rao et al. (‘813) relates to radar systems (paragraph 2). Rao et al. (‘813) teaches that “the first radar-IC is configured to determine first spatial directions of first target objects based on a first subset of the combined subregions and based on associated first phase information across the first antennas and the second antennas, and the second radar-IC is configured to determine second spatial directions of second target objects based on a second subset of combined subregions and based on associated second phase information across the first antennas and the second antennas (paragraph 69: Range FFTs are performed 1106 on the digital IF signals to generate a range array for each digital IF signal…Doppler FFTs are then performed 1108 on each of the range arrays to generate eight range-Doppler arrays…for each corresponding pair of receive channels, the difference between the phase of the object peak in the range-Doppler array resulting from the receive channel of the master radar transceiver IC 202 and the phase of the object peak in the range-Doppler array resulting from the corresponding receive channel of the slave radar transceiver IC 204 is computed 1110, e.g., one phase value is subtracted from the other…a search in each of the range-Doppler arrays may need to be performed to locate the object peak…because the stationary object is known, the approximate location of a peak or peaks corresponding to the object may be known…the search can performed in the approximate area of each of the range-Doppler arrays to locate the peak16; paragraph 77: a determination 1216 is then made as to whether or not a stationary object is present in the scene based on the two sets of object peak phase differences…that is, for an object peak appearing in both of the range-Doppler arrays, the difference between each phase difference of the four phase differences determined for the peak using time delay ΔT1 and the respective phase difference of the four phase differences determined for the peak using time delay ΔT2 is compared to a threshold determined by the signal-to-noise ratio…if each of the four differences is less than the threshold, then the peak corresponds to a stationary object; paragraph 21: coherent integration may then be performed across the range-Doppler arrays to determine angle information of the potential objects…when multiple receivers each connected to a receive antenna are used, the reflected signals will each have a different delay depending on the angle of an object reflecting the signal…for coherent integration, a third FFT, i.e., an angle FFT, is performed across the range-Doppler arrays for each antenna…potential objects are detected by considering peaks in the range-Doppler-angle cubes…the information regarding the potential objects may then be used for application specific processing such as object tracking, rate of movement of objects, direction of movement, etc.; paragraph 28: process the data from the radar transceiver ICs 202, 204 to complete any remaining signal processing to determine, for example, distance, velocity, and angle of any detected objects…perform post processing of the information about the detected objects, such as tracking objects, determining rate and direction of movement, etc.).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar device of Nayyar et al. (‘511) with the teaching of Rao et al. (‘813) for more reliable target detection (Rao et al. (‘813) – paragraph 5). In addition, all of the prior art references, (Nayyar et al. (‘511) and Rao et al. (‘813)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, having multichip radar system, detecting reflected signals characterized as a reflection of an emitted signal reflected by an object with the radar antennas, performing FFT processing on the received signals, performing distributed radar signal processing across ICs 17.  
Regarding Claim 13, which is dependent claim 12, Nayyar et al. (‘511)/Jansen (‘445)//Rao et al. (‘813)) discloses the radar device of claim 12. Nayyar et al. (‘511)/Jansen (‘445) does not explicitly disclose “the second radar-IC is configured to 
Rao et al. (‘813) relates to radar systems (paragraph 2). Rao et al. (‘813) teaches “the second radar-IC is configured to select the first subset and the second subset of the combined subregions based on a selection criterion (paragraph 21: coherent integration may then be performed across the range-Doppler arrays to determine angle information of the potential objects…when multiple receivers each connected to a receive antenna are used, the reflected signals will each have a different delay depending on the angle of an object reflecting the signal. For coherent integration, a third FFT, i.e., an angle FFT, is performed across the range-Doppler arrays for each antenna…potential objects are detected by considering peaks in the range-Doppler-angle cubes18…the information regarding the potential objects may then be used for application specific processing such as object tracking, rate of movement of objects, direction of movement, etc.).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar device of Nayyar et al. (‘511)/Jansen (‘445) with the teaching of Rao et al. (‘813) for more reliable target detection (Rao et al. (‘813) – paragraph 5). In addition, both of the prior art references, (Nayyar et al. (‘511), Jansen (‘445) and Rao et al. (‘813)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, detecting reflected signals characterized as a reflection of an emitted signal reflected by an object present in field-of-view  of the radar antennas, transforming the time domain 19.  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nayyar et al. (US 2016/0018511 A1), and further in view of Farmer (US 10,794,992 B2).
Regarding Claim 18, which is dependent on independent claim 16, Nayyar et al. (‘511) discloses the method of claim 16. Nayyar et al. (‘511) does not explicitly disclose “combining the first subregion and the second subregion via a logic OR to obtain combined subregions.”
Farmer (‘992) relates to radar systems (column 1 lines 17-20). Farmer (‘992) teaches “combining the first subregion and the second subregion via a logic OR to obtain combined subregions (column 6 line 53-column 7 line 67: clutter detection processing receives the individual predetermined detection thresholds and compares the processed sweep data to the thresholds as described above…the results of the three analyses are logically OR'ed, such that a positive detection by any of the analyses results in a conclusion of a clutter detection; claim 1: the processor applies the first, second and third signals to a logical OR process to generate a fourth signal indicating that the radar detector is not blocked if any of the first, second or third clutter objects is present).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar device of Nayyar et al. (‘511) with the teaching of Farmer (‘992) for more efficient radar processing (Farmer (‘992) – Farmer (‘992)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, detecting reflected signals characterized as a reflection of an emitted signal reflected by an object with the radar antennas, performing FFT processing on the radar returns, performing distributed radar signal processing across ICs 20.  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Nayyar et al. (US 2016/0018511 A1)/Farmer (US 10,794,992 B2), and further in view of Rao et al. (US 2018/0172813 A1).
Regarding Claim 19, which is dependent on independent claim 18, Nayyar et al. (‘511)/Farmer (‘992) discloses the method of claim 18. Nayyar et al. (‘511)/Farmer (‘992) does not explicitly disclose “determining spatial directions of target objects based on the combined subregions and based on phases of the plurality of first receive signals and the plurality of second receive signals associated with the combined subregions.”
Rao et al. (‘813) relates to radar systems (paragraph 2). Rao et al. (‘813) teaches “determining spatial directions of target objects based on the combined subregions and based on phases of the plurality of first receive signals and the plurality of second receive signals associated with the combined subregions (paragraph 21: coherent integration may then be performed across the range-Doppler arrays to determine angle information of the potential objects…when multiple receivers each connected to a receive antenna are used, the reflected signals will each have a different delay depending on the angle of an object reflecting the signal…for coherent integration, a third FFT, i.e., an angle FFT, is performed across the range-Doppler arrays for each antenna…potential objects are detected by considering peaks in the range-Doppler-angle cubes…the information regarding the potential objects may then be used for application specific processing such as object tracking, rate of movement of objects, direction of movement, etc.; paragraph 28: the processing unit 206 includes functionality to process the data received from the radar transceiver ICs 202, 204 to complete any remaining signal processing to determine, for example, distance, velocity, and angle of any detected objects. The processing unit 206 may also include functionality to perform post processing of the information about the detected objects, such as tracking objects, determining rate and direction of movement, etc.).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar device of Nayyar et al. (‘511)/Farmer (‘992) with the teaching of Rao et al. (‘813) for more reliable target detection (Rao et al. (‘813) – paragraph 5). In addition, both of the prior art references, (Nayyar et al. (‘511), Farmer (‘992) and Rao et al. (‘813)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, detecting reflected signals characterized as a reflection of an emitted signal reflected by an object with the radar antennas, performing FFT processing on the radar returns, performing distributed radar signal processing across ICs 21. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kollmer (US 2015/0346323 A1) describes that all FFT processing and preliminary target identification are conducted in the two DSPs, performing the FFT in parallel on all channels…to prepare a raw target list, a first DSP, or Slave DSP, transfer preprocessed FFT data to a second DSP, or Master DSP, via for example Ethernet…the Master DSP then calculates the raw target list; paragraph 12: the Slave DSP is arranged to pre-process Fast Fourier Transform, FFT, data and to transfer the pre-processed FFT data to the Master DSP. The Master DSP is arranged to perform raw target calculations by means of the received pre-processed FFT data (paragraphs 6-7); for the next time frame the first DSP is configured to be used as a Slave DSP and the second DSP is configured to be used as a Master DSP…for a each time frame, the Slave DSP is used for pre-processing Fast Fourier Transform, FFT, data which is transferred to the Master DSP, which Master DSP is used for performing raw target calculation using the received pre-processed FFT data (paragraph 13); to prepare a raw target list, the first DSP 18, or Slave DSP, transfer pre-processed FFT data to the second DSP 19, or Master DSP, via a DSP connection 20 such as for example an Ethernet connection (paragraph 28); controlling the DSPs 18, 19 such that for one time frame n, the first DSP 18 is configured to be used as a Master DSP  and the second DSP 19 is configured to be used as a Slave DSP, and such that for the next time frame n+1 the first DSP 18 is configured to be used as a Slave DSP and the second DSP 19 is configured to be used as a Master DSP , where, for a each time frame, the Slave DSP 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                                                                                                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The examiner interprets “the range and Doppler index identifying the bin in a per range Doppler slice" as the claimed “first subregion.” The instant specification describes “subregion” as “subregion” in range Doppler map (see for example paragraphs 9-13).
        2 The examiner interprets “the range and Doppler index identifying the bin in a per range Doppler slice" as the claimed “second subregion.” The instant specification describes “subregion” as “subregion” in range Doppler map (see for example paragraphs 9-13).
        
        3 The examiner interprets “the strength or magnitude of the reflected signal for a particular distance from the antenna 22” as the claimed “matching criteria.”
        4 This relation between both the references highly suggests an expectation of success. 
        
        5 This relation between both references highly suggests an expectation of success. 
        
        6 This relation between both references highly suggests an expectation of success. 
        
        7 This relation between both references highly suggests an expectation of success. 
        
        8 The examiner interprets digital data as claimed “binary information.”
        9 This relation between both references highly suggests an expectation of success. 
        
        10 This relation between both references highly suggests an expectation of success. 
        
        11 This relation between both references highly suggests an expectation of success. 
        
        12 Each IC can be configured as Master or slave IC; in this case the claimed “the second radar-IC” is the master IC; “the first radar IC” is the slave IC. The slave IC (first radar-IC) forwards information to the master IC (second radar-IC), the master radar IC does the processing to calculate the spatial directions of the target based on the combined data.
        13 This relation between both references highly suggests an expectation of success. 
        
        14 This relation between all references highly suggests an expectation of success. 
        15 This relation between all references highly suggests an expectation of success. 
        
        16 The examiner interprets finding approximate area of each of the range-Doppler arrays as claimed first and second subset selection.
        17 This relation between both references highly suggests an expectation of success. 
        
        18 The examiner interprets considering peaks in the range-Doppler-angle cubes as claimed “selection criteria.”
        19 This relation between both references highly suggests an expectation of success. 
        
        20 This relation between both references highly suggests an expectation of success. 
        
        21 This relation between all references highly suggests an expectation of success.